NUMBER 13-22-00244-CV

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI – EDINBURG


SORAYA O.CARBONE COCIGLIO,                                                   Appellant,

                                            v.

JOSE CORREA,                                                                  Appellee.


                  On appeal from County Court at Law No. 4
                         of Hidalgo County, Texas.


             ORDER TO CORRECT NOTICE OF APPEAL

    Before Chief Justice Contreras and Justices Longoria and Silva
                          Order Per Curiam

      This cause is currently before the Court on appellant’s third motion for extension

of time to cure a notice of appeal defect. On May 31, 2022, the Clerk of the Court notified

appellant that the notice of appeal did not comply with Texas Rules of Appellate

Procedure 9.1 and 9.5. See TEX. R. APP. P. 9.1, 9.5. We previously granted two

extensions to cure the defect.
       Appellant requests more time to obtain an attorney. However, pro se litigants are

held to the same standards as licensed attorneys, and they must therefore comply with

all applicable rules of procedure. Mansfield State Bank v. Cohn, 573 S.W.2d 181, 184-85

(Tex. 1978).

       Appellant has failed to cure the defects in her notice of appeal. Therefore, this

motion is granted and appellant is hereby ORDERED to file an amended notice of appeal.

Failure to file an amended notice of appeal within ten days of this order will result in

dismissal of this matter. See TEX. R. APP. P. 42.3(c).

                                                                   PER CURIAM

Delivered and filed on the
8th day of December, 2022.